UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4200

PEGGY B. JECKEL,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
G. Ross Anderson, Jr., District Judge.
(CR-98-764)

Submitted: July 30, 1999

Decided: August 16, 1999

Before MURNAGHAN and MOTZ, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Corley Lucius, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Peggy Jeckel appeals her conviction and sentence for unauthorized
use of access devices in violation of 18 U.S.C.§ 1029(a)(2) (1994).
We affirm.

Jeckel's attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), certifying that there are no meritori-
ous issues for appeal, but raising two claims at Jeckel's request. The
first of these claims is a challenge to the district court's denial of
Jeckel's motion for judgment of acquittal. The district court's denial
of this motion for is reviewed under a sufficiency of the evidence
standard. See United States v. Brooks, 957 F.2d 1138, 1147 (4th Cir.
1992). To sustain the conviction, the evidence, when viewed in the
light most favorable to the government, must be sufficient for a ratio-
nal trier of fact to have found the essential elements of the crime
beyond a reasonable doubt. See Glasser v. United States, 315 U.S. 60,
80 (1942). In making this assessment, the government is entitled to
all reasonable inferences from the facts established to those sought to
be established. See United States v. Tresvant , 677 F.2d 1018, 1021
(4th Cir. 1982). Our review of the record under this standard leads us
to conclude that the district court did not err in denying Jeckel's
motion, and that her conviction is supported by substantial evidence.

The second claim evinces Jeckel's belief that her sentence was
improperly calculated. We have reviewed the district court's calcula-
tion of her sentence and find no error. Finally, pursuant to Anders, we
have reviewed the record for potential error and have found none.
Therefore, we affirm Jeckel's sentence and conviction. This court
requires that counsel inform his client, in writing, of her right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move this court for
leave to withdraw from representation. Counsel's motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                     2